UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6074


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

     v.

THOMAS WILLIAMS, a/k/a Ty,

               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:95-cr-00001-CMC-1)


Submitted:   July 30, 2012                 Decided:   August 3, 3012


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Lee Williams, Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Lee Williams appeals the district court’s orders

denying    his        18     U.S.C.          §    3582(c)(2)          (2006)    motion    for     a

sentence   reduction             and    motion       for    reconsideration.             We   have

reviewed the record and find no reversible error.                                 Accordingly,

we affirm the denial of Williams’ § 3582(c)(2) motion for the

reasons stated by the district court.                          United States v. Williams,

No.   4:95-cr-00001-CMC-1               (D.S.C.         Dec.     5,    2011).     Because       the

district court lacked the authority to consider Williams’ motion

to    reconsider,          see    United          States    v.    Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), we affirm the district court’s denial of

relief.    We deny Williams’ motion to reconsider                               the   denial     of

his   motion     to    extend          the       filing    time for his informal brief

and   dispense        with       oral    argument          because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                    2